TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00184-CV


                                 In re Gordon Paul Swoyer III


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a motion to dismiss his petition for writ of mandamus, informing

the Court that real party in interest has withdrawn the discovery requests that were the subject of

the mandamus petition. Accordingly, we grant the motion, dissolve our temporary stay, and

dismiss as moot the petition for writ of mandamus.



                                             _________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: June 10, 2022